                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

DAVIDIAN SIMPSON,

      Plaintiff,                                 Case No. 17-cv-14098
                                                 Hon. Matthew F. Leitman
v.

COMMISSIONER OF SOCIAL
SECURITY,

     Defendant.
__________________________________________________________________/

 OPINION AND ORDER (1) SUSTAINING IN PART AND OVERRULING
     IN PART PLAINTIFF’S OBJECTIONS TO THE REPORT AND
    RECOMMENDATION (ECF #13), (2) GRANTING IN PART AND
     DENYING IN PART PLAINTIFF’S MOTION FOR SUMMARY
  JUDGMENT (ECF #10), (3) DENYING DEFENDANT’S MOTION FOR
SUMMARY JUDGMENT (ECF #11), AND (4) REMANDING ACTION FOR
           FURTHER ADMINISTRATIVE PROCEEDINGS

      In 2016, an Administrative Law Judge (the “ALJ”) issued a decision

upholding the denial of Plaintiff Davidian Simpson’s application for supplemental

security income benefits (“SSI”). The ALJ carefully considered the evidence of

Simpson’s physical and mental limitations and crafted a very restrictive residual

functional capacity (“RFC”). In fact, the RFC was so restrictive that impartial

Vocational Expert Stephanie Laurie (the “VE”) identified only one job in the

national economy – a surveillance system monitor – that could be performed by a

person with the RFC’s mental and physical limitations. Based upon the VE’s


                                       1
 
testimony, the ALJ ruled that Simpson was not disabled because he could work as a

surveillance system monitor.

              Despite the ALJ’s care in crafting the RFC, this Court cannot sustain his

disability determination.                                      The Social Security Administration’s administrative

rulings required the ALJ to inquire into and consider whether there was a conflict

between (1) the VE’s testimony that a person with Simpson’s RFC could work as a

surveillance system monitor and (2) information concerning the requirements of that

job in the Dictionary of Occupational Titles (“DOT”) and the Selected

Characteristics of Occupations (“SCO”)1, and it is not clear from the administrative

record that the ALJ undertook this required inquiry.

              This gap in the record cannot be dismissed as a harmless error because there

appears to be potentially substantial tension between the mental/cognitive

limitations in Simpson’s RFC and the mental/cognitive qualifications required for

the surveillance monitor position as described in the DOT and SCO. By way of

example, the RFC limits Simpson to “simple, routine, and repetitive tasks performed

in a work environment free of fast paced production requirement, involving only

simple, work related decisions and routine work place changes.” (Admin. R., ECF

                                                            
1
 The DOT is a publication that “provides ‘information about jobs (classified by their
exertional and skill requirements) that exist in the national economy.’” Lindsley v.
Comm’r of Soc. Sec., 560 F.3d 601, 603 (6th Cir. 2009) (quoting 20 C.F.R.
§ 416.969). The SCO is a “companion” publication of the DOT. SSR 00-4p, 2000
WL 1898704, at *1 (Dec. 4, 2000).
                                                                          2
 
#8-2 at Pg. ID 59-60.)    However, as explained in more detail below, under the

DOT’s guidelines, a surveillance system monitor must be able, among other things,

to “[d]eal with problems involving several concrete variables in or form standardized

situations”; to “[s]peak before an audience with poise … and confidence”; and to

write “reports and essays.” DOT App’x C. Other federal courts have recognized the

potential conflict between a limitation in an RFC to “simple … work” and the

mental/cognitive requirements that the DOT and SCO associate with the surveillance

system monitor position. The ALJ therefore erred when he deemed Simpson not

disabled without clearly addressing and resolving the tension between the

mental/cognitive limitations in Simpson’s RFC and the mental/cognitive

requirements of the surveillance system monitor position under the DOT and SCO.

      The proper course of action here is to remand this matter to the ALJ so that he

may consider in the first instance (and on a more fully-developed record, if

appropriate): (1) the extent of any conflict between the mental/cognitive limitations

in Simpson’s RFC and the mental/cognitive requirements of the surveillance monitor

position as set forth in the DOT and SCO and (2) whether those conflicts preclude

Simpson from being able to work as a surveillance system monitor. The Court

respectfully disagrees with the contrary proposed disposition in the Report and

Recommendation (“R&R”) issued by the assigned Magistrate Judge. (See ECF #12.)




                                         3
 
              Accordingly, the Court (1) SUSTAINS IN PART AND OVERRULES IN

PART Simpson’s objections to the R&R (ECF #13); (2) GRANTS Simpson’s

motion for summary judgment (ECF #10) to the extent that he seeks a remand and

DENIES the motion to the extent it seeks an immediate award of benefits; (3)

DENIES the Commissioner’s motion for summary judgment (ECF #11), and (4)

REMANDS this matter to the Social Security Administration for further

proceedings consistent with this Opinion and Order.

                                                               I

                                                               A2

              On November 8, 2012, Simpson filed his application for SSI benefits (the

“Application”). (See Admin. R., ECF #8-8 at Pg. ID 415-21.) In the Application,

Simpson alleged that he became disabled on January 1, 2001. (See id. at Pg. ID 430.)

Simpson claims that he is unable to work due to sleep apnea, a learning disability,

nerve damage, and carpal tunnel syndrome, among other conditions. (See Admin.

R., ECF #8-9 at Pg. ID 462.)

                                                               B

              The Social Security Administration (the “SSA”) initially denied Simpson’s

Application on May 1, 2013, on the ground that Simpson was not disabled. (See


                                                            
2
  The Court recites only the facts relevant to the Objections. A full description of
the facts is available in the R&R.

                                                               4
 
Admin. R., ECF #8-4 at Pg. ID 178.) Simpson thereafter requested and received a

de novo hearing before the ALJ. The ALJ held that hearing on September 4, 2014.

(See Admin R., ECF #8-2 at Pg. ID 78.) Simpson and the VE testified at the hearing.

(See id. at Pg. ID 79.) Simpson testified that, in addition to his various physical

impairments, he stopped attending school when he was in the ninth grade, he never

received his GED, and he could read and write “[v]ery little.” (See id. at Pg. ID 86.)

During the VE’s testimony, the ALJ posed a variety of hypotheticals to the VE, and

the VE then identified various jobs that individuals with the limitations included in

each hypothetical could perform. (See id. at Pg. ID 107-10.) On December 22, 2014,

the ALJ issued a written decision in which he affirmed the SSA’s denial of benefits,

and found, based on the VE’s testimony, that there were jobs that existed in

significant numbers in the national economy that Simpson could perform. (See

Amdin R., ECF #8-4 at Pg. ID 197-212.)

      Simpson sought administrative review of the ALJ’s ruling with the SSA’s

Appeals Council (the “AC”). On April 14, 2016, the AC vacated the ALJ’s decision

and remanded the case for further proceedings before the ALJ. (See id. at Pg. ID

218-22.) As relevant here, the AC determined that the ALJ failed to comply with

the requirements of Social Security Ruling 00-4p (“SSR 00-4p”) – a ruling that




                                          5
 
requires an ALJ to identify and address potential conflicts between a VE’s testimony

and job information in the DOT and SCO.3 The AC explained that the ALJ:

                             did not specifically address the apparent conflict between
                             the vocational expert’s testimony that the claimant could
                             perform he representative occupations of sorter (DOT:
                             222.687-014), inspector (DOT: 559.687-074), and marker
                             tagger (DOT: 209.587-034) and information in the
                             Dictionary of Occupational Titles that indicates that those
                             occupations are performed at the light level of exertion,
                             which entails lifting, carrying, pushing, and pulling 20
                             pounds occasionally and 10 pounds frequently.

(Id. at Pg. ID 220-22.) The AC then instructed the ALJ to adhere to the requirements

of SSR 00-4p on remand:

                             [B]efore relying on the vocational expert evidence the
                             Administrative Law Judge will identify and resolve any
                             conflicts between the occupational evidence provided by
                             the vocational expert and information in the Dictionary of
                                                            
3
 Social Security Ruling (SSR) 00-4p “clarifies [the SSA’s] standards for the use of
[VEs] who provide evidence at hearings before [ALJs].” SSR 00-4p, 2000 WL
1898704, at *1 (Dec. 4, 2000). In the ruling, the SSA established that:

                             When a VE … provides evidence about the requirements
                             of a job or occupation, the adjudicator has an affirmative
                             responsibility to ask about any possible conflict between
                             that VE … evidence and information provided in the DOT.
                             In these situations, the adjudicator will:
                                  Ask the VE … if the evidence he or she has
                                    provided conflicts with information provided in
                                    the DOT; and
                                  If the VE’s … evidence appears to conflict with
                                    the DOT, the adjudicator will obtain a
                                    reasonable explanation for the apparent conflict.

Id. at *4 (emphasis added).
                                                               6
 
             Occupational Titles (DOT) and its companion publication,
             the Selected Characteristics of Occupations (Social
             Security Ruling 00-4p).

(Id. at Pg. ID 222.)

                                          C

      Following remand from the AC, the ALJ held a second hearing on November

9, 2016. (See Admin. R., Hearing Transcript, ECF #8-3 at Pg. ID 113-56.) Simpson

and the VE testified again at that hearing. (See id. at Pg. ID 114.) As at the first

hearing, the ALJ posed several hypotheticals to the VE concerning whether

individuals with different limitations could work any jobs in the national economy.

The ALJ described the first hypothetical – the only one that is relevant here because

the ALJ eventually adopted it as Simpson’s RFC – as follows:

             This individual could lift no more than 50 pounds
             occasionally with the right dominant upper extremity, up
             to ten pounds frequently with the right dominant upper
             extremity. In an eight-hour day they would be able to sit
             a total of seven hours, stand a total of three hours and walk
             a total of one hour. At one time, they would be able to sit
             up to two hours, stand up to 20 minutes and walk up to 20
             minutes. They would be limited to frequent foot control
             operations. They could never climb ladders, ropes or
             scaffolds. The [sic] could occasionally climb ramps and
             stairs. Occasionally balance, top, kneel, crouch and crawl.
             The [sic] would be limited to frequent reaching, frequent
             overhead reaching, frequent handling of objects, fingering
             and feeling with the right dominant upper extremity. This
             individual could occasionally tolerate exposure to extreme
             cold and to extreme heat. They would be able to tolerate
             frequent exposure to wetness or humidity, frequent
             exposure to environmental irritants such as fumes, odors,
                                          7
 
             dust and gases. And frequent use of moving machinery
             and operating a motor vehicle. They would be allowed to
             have exposure to loud noise. They could occasionally
             tolerate exposure to vibration. They would have to avoid
             all exposure to unprotected heights. Additionally, the
             work would be limited to simple, routine, repetitive tasks
             performed in a work environment free of fast paced
             production requirements, involving only simple, work
             related decisions and routine work place changes. There
             could only be occasional and superficial interaction with
             the public and co-workers.

(Id. at Pg. ID 140-41.)

      The VE testified that this hypothetical individual could not perform any jobs

at the medium or light exertion levels. (Id. at Pg. ID 141-45.) However, the VE did

find one job that the hypothetical individual could perform at the sedentary level:

“the individual, based on the hypothetical you provided, could do this, could do the

surveillance system monitor position, it is 379.367-010, there are 16,000 jobs

nationally.” (Id. at Pg. ID 146.)

      The ALJ never directly asked the VE whether this testimony was consistent

with the information in the DOT and SCO concerning the requirements for the

surveillance system monitor position. At one point during the hearing, the ALJ had

this exchange with the VE:

             Q: Okay. So, the DOT does not have anything that you
             can use to apply to this specific residual functional
             capacity, correct?

             A: That is correct.


                                         8
 
             Q: So, you have no choice but to rely upon your
             professional experience and issue, or giving me an opinion
             regarding this residual functional capacity, correct?

             A: That would be true.

(Id. at Pg. ID 146.) However, the ALJ and VE had this exchange before the VE

testified that a person with Simpson’s limitations could work as a surveillance

system monitor (see id.), so this exchange could not have satisfied the ALJ’s duty to

confirm that there was no conflict between that testimony by the VE and the

information in the DOT and SCO.

      The ALJ concluded his questioning of the VE with the following exchange:

             Q: Ms. Laurie, your testimony today, has it been covered
             by the DOT?

             A: No, Your Honor. Not all of it. Information such of
             [sic] course of the level of your leg lifting, time off task,
             absences, dominant versus non-dominant lifting, overhead
             reaching, those would be based on my experience, not on
             variables that are found in the DOT.

(Id. at Pg. ID 152-53.) But, in this exchange, the ALJ did not clarify whether he was

asking about conflicts with the VE’s testimony and the DOT and SCO. Moreover,

the VE’s answer appears to focus only on the physical limitations, and the ALJ did

not follow up and ask about any conflicts related to mental/cognitive limitations.

Accordingly, in does not appear that the ALJ ever clearly questioned the VE about

whether there was a conflict between the VE’s testimony that a person with



                                          9
 
Simpson’s limitations could work as a surveillance system monitor and the

information regarding that position in the DOT and SCO.4

                                                               D

              On December 27, 2016, the ALJ issued a written decision on Simpson’s

Application. (Admin. R., ALJ Decision, ECF #8-2.) The ALJ adopted an RFC that

matched his first hypothetical to the VE (quoted above). Importantly, the RFC

included substantial mental/cognitive limitations, including that Simpson’s work be

“limited to simple, routine, repetitive tasks performed in a work environment free of

fast paced production requirements, involving only simple, work related decisions

and routine work place changes … [and that t]here could only be occasional and

superficial interaction with the public and co-workers.” (Id. at Pg. ID 59-60.) The

ALJ then determined that, “[c]onsidering the claimant’s age, education, work

experience, and residual functional capacity, there are jobs that exist in significant

numbers in the national economy that the claimant can perform.” (Id. at Pg. ID 67.)

                                                            
4
  The ALJ made other scattered references to the DOT during his questioning of the
VE, but none of them even arguably relate to whether there was a conflict between
the VE’s testimony that a person with Simpson’s mental/cognitive limitations could
work as a surveillance monitor and the information about that job in the DOT and
SCO. (See,e.g., Admin. R., Hearing Transcript, ECF #8-3 at Pg. ID 143 (before VE
testifies that a person with Simpson’s limitations could work as a surveillance system
monitor, ALJ asks VE about DOT provisions concerning loud noise); id. at Pg. ID
145 (before VE testifies that a person with Simpson’s limitations could work as a
surveillance system monitor, ALJ asks VE about DOT provisions concerning
handling, reaching, and fingering); id. at Pg. ID 149 (ALJ asks VE about DOT
provisions concerning exposure to heat and cold).)
                                                               10
 
In support of this conclusion, the ALJ cited the VE’s testimony that an individual

with these limitations could perform the job of a surveillance system monitor (DOT

Code 379.367-010), “with approximately 16,000 jobs in the nation.” (Id. at Pg. ID

68.) Because Simpson could work as a surveillance system monitor, the ALJ

concluded that Simpson was not disabled. (Id. at Pg. ID 68-69.)

      The ALJ also included some observations concerning SSR 00-4p in his

written decision. He expressed his satisfaction that the VE’s testimony matched the

information in the DOT and SCO about the surveillance monitor position: “Pursuant

to SSR 00-4p, the vocational expert’s testimony is consistent with the information

contained in the Dictionary of Occupation Titles (DOT), including its companion

publication, the Selected Characteristics of Occupations defined in the Revised

Dictionary of Occupational Titles (SCO).” (Id. at Pg. ID 68.) The ALJ declared the

VE’s testimony to be consistent with the DOT and SCO even though he never clearly

asked her whether it was consistent and even though the VE never testified that it

was consistent.

      Simpson sought review of the ALJ’s decision with the AC. The AC denied

his request for review on November 30, 2017. (See Admin. R., AC Denial, ECF #8-

2 at Pg. ID 38-42.)




                                        11
 
                                                               E

              On December 20, 2017, Simpson filed this action in which he challenges the

SSA’s denial of benefits. (See Compl., ECF #1.) Simpson and the Commissioner

then filed cross-motions for summary judgment. (See Simpson’s Mot. Summ. J.,

ECF #10; Comm’r’s Mot. Summ. J., ECF #11.)

              In Simpson’s motion, he challenged the denial of benefits on four grounds,

including that the “Administrative Law Judge failed to meet his step five burden of

providing evidence that demonstrates that other work exists in significant numbers

in the national economy that the pliantiff [sic] can do, given his residual functional

capacity, age, education, and work experience.”5 (Simpson’s Mot. Summ. J., ECF

#10 at Pg. ID 1524-27.) Simpson contended that the ALJ failed to meet his burden

because “the ‘surveillance systems monitor’ job does not fit within his residual

functional capacity.” (Id. at Pg. ID 1525.)

              Simpson noted that under the DOT, the surveillance system monitor job

“requires a reasoning level of 3” and a “level 3 learning level.” (Id. at Pg. ID 1525-

26 (citing DOT No. 379.367-010).) Here, Simpson was referring to the General

Education Development (“GED”) scales that are included in the DOT’s descriptions



                                                            
5
  While Simpson raised additional arguments against the SSA’s denial, this Court
need not address those additional arguments since the matter can be resolved on this
argument alone.
                                                               12
 
of occupations.6 These scales “embrace[] those aspects of education (formal and

informal) which are required of the worker for satisfactory job performance.” DOT

App’x C. A GED Level 3 Reasoning requires:

                             Apply commonsense understanding to carry out
                             instructions furnished in written, oral or diagrammatic
                             form. Deal with problems involving several concrete
                             variables in or from standardized situations.

Id.

                             A GED Level 3 Language requires:

                             Reading:

                                            Read a variety of novels, magazines, atlases, and
                                            encyclopedias.

                                            Read safety rules, instructions in the use and
                                            maintenance of shop tools and equipment, and
                                            methods and procedures in mechanical drawing and
                                            layout work.

                             Writing:

                                            Write reports and essays with proper format,
                                            punctuation, spelling, and grammar, using all parts
                                            of speech.

                             Speaking:

                                            Speak before an audience with poise, voice control,
                                            and confidence, using correct English and well-
                                            modulated voice.

                                                            
6
 The numbered scales in the DOT descriptions correspond to entries in the DOT’s
Appendix C that lists out the skills and capabilities required at each GED scale level.
                                                                 13
 
Id.

      Simpson argued that he could not work as a surveillance system monitor

because the skills and capabilities required at Level 3 Reasoning and Level 3

Language “exceed [his] residual functional capacity.” (Simpson’s Mot. Summ. J.,

ECF #10 at Pg. ID 1526.) Thus, Simpson concluded, “no other work exists in

significant numbers in the National economy that he can do,” and the ALJ should

have found him to be disabled. (Id. at Pg. ID 1526-27.) Simpson asked the Court to

“enter[] a fully favorable Decision on his behalf, or, in the alternative, remand his

claim to a different Administrative Law Judge for further consideration.” (Id. at Pg.

ID 1533.)

      The Commissioner responded that “it is unavailing for [Simpson] to advance

his mere law assertions that the surveillance system monitor occupation conflicts

with his RFC.” (See Comm’r’s Mot. Summ. J., ECF #11 at Pg. ID 1559.)

Furthermore, the Commissioner argued that Simpson “waived all such arguments by

failing to pose them to the vocational expert during the administrative hearing.” (Id.)

      The Court referred the cross-motions to the assigned Magistrate Judge. On

February 16, 2019, the Magistrate Judge issued the R&R in which she recommended

that the Court deny Simpson’s motion and grant the Commissioner’s motion. (See

R&R, ECF #12.) The Magistrate Judge did not reach the merits of Simpson’s

argument that “the requirements of the surveillance system monitor position do not


                                          14
 
fit within his RFC.” (Id. at Pg. ID 1582-83.) Rather, the Magistrate Judge concluded

that Simpson waived this argument since he “did not object to or seek clarification

of the VE’s testimony regarding this issue at the administrative hearing.” (Id.)

      On February 20, 2019, Simpson filed the objections to the R&R (the

“Objections”). (See Objections, ECF #13.)          Among other things, Simpson

“object[ed] to the Magistrate Judge’s Report and Recommendation at pages 20-23,

which finds that the Administrative Law Judge met the Commission’s burden of

providing substantial evidence at Step Five that there are a significant number of

jobs in the national economy that the Plaintiff can still perform despite his

impairments.” (Id. at Pg. ID 1588.) The Commissioner filed her response to

Simpson’s Objections on February 28, 2019. (See Response, ECF #15.)

                                         II

                                         A

      Where a party objects to a portion of a Magistrate Judge’s R&R, the Court

reviews that portion de novo. See Fed. R. Civ. P. 72(b)(3); Lyons v. Comm’r of Soc.

Sec., 351 F. Supp. 2d 659, 661 (E.D. Mich. 2004). The Court has no duty to conduct

an independent review of the portions of the R&R to which a party has not objected.

See Thomas v. Arn, 474 U.S. 140, 149 (1985).




                                         15
 
                                           B

      In reviewing the disputed findings of an ALJ, the Court is limited to

determining whether those findings are supported by substantial evidence and are

made pursuant to proper legal standards. See 42 U.S.C. § 405(g) (“The findings of

the Commissioner of Social Security as to any fact, if supported by substantial

evidence, shall be conclusive . . . .”). Substantial evidence is “more than a scintilla

of evidence but less than a preponderance; it is such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Rogers v.

Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007) (quoting Cutlip v. Sec’y of

Health & Human Servs., 25 F.3d 284, 286 (6th Cir. 1994)). “[A] court is obligated

to remand for further administrative proceedings if there are any unresolved essential

factual issues.” Meehleder v. Comm’r of Soc. Sec., 2012 WL 3154968, at *2 (E.D.

Mich. Aug. 2, 2012) (citing Newkirk v. Shalala, 25 F.3d 316, 318 (6th Cir. 1994)).

                                           III

                                           A

      In Lindsley v. Commissioner of Soc. Sec., the Sixth Circuit Court of Appeals

set forth the general “[s]tatutory and regulatory background” applicable to claims

for social security disability benefits:

             To receive disability benefits under the SSA, an applicant
             must be “disabled” as defined by the Act. Individuals are
             “disabled” under the SSA if they are “unable to engage in
             any substantial gainful activity by reason of any medically
                                           16
 
    determinable physical or mental impairment which can be
    expected to result in death or which has lasted or can be
    expected to last for a continuous period of not less than
    twelve months.” 42 U.S.C. § 1382c(a)(3)(A).

    Moreover,

       an individual shall be determined to be under a
       disability only if his physical or mental
       impairment or impairments are of such severity that
       he is not only unable to do his previous work but
       cannot, considering his age, education, and work
       experience, engage in any other kind of substantial
       gainful work which exists in the national economy,
       regardless of whether such work exists in the
       immediate area in which he lives, or whether a
       specific job vacancy exists for him, or whether he
       would be hired if he applied for work.

    42 U.S.C. § 1382c(a)(3)(B).

    The preceding statutory requirements have been distilled
    into a regulatory framework that sets forth a five-step
    sequential analysis used to determine whether a particular
    applicant for disability benefits is indeed “disabled.” This
    court has summarized the regulatory framework as
    follows:

       The claimant must first show that she is not engaged
       in substantial gainful activity. Next, the claimant
       must demonstrate that she has a “severe
       impairment.” A finding of “disabled” will be made
       at the third step if the claimant can then demonstrate
       that her impairment meets the durational
       requirement and “meets or equals a listed
       impairment.” If the impairment does not meet or
       equal a listed impairment, the fourth step requires
       the claimant to prove that she is incapable of
       performing work that she has done in the past.
       Finally, if the claimant's impairment is so severe as
                                17
 
                to preclude the performance of past work, then other
                factors, including age, education, past work
                experience, and residual functional capacity, must
                be considered to determine if other work can be
                performed. The burden shifts to the Commissioner
                at this fifth step to establish the claimant's ability to
                do other work.
            Foster v. Halter, 279 F.3d 348, 354 (6th Cir. 2001)
            (citations omitted).
Lindsley, 560 F.3d 601, 601-03 (6th Cir. 2009).

      At the fifth step in this analysis – the step at issue here – the ALJ may consider

“reliable job information” in publications like the DOT. Id. at 603. “ALJs are also

authorized to consider the testimony of so-called ‘vocational experts’ (VEs) as a

source of occupational evidence.” Id. (quoting SSR 00-4p, 2000 WL 189704, at *2.)

      “On occasion, a VE’s testimony conflicts with the information set forth in the

DOT.” Id. at 603. In order to ensure “that such actual or apparent conflicts are

addressed, the Social Security Administration has imposed [ – through SSR 00-4p

– ] an affirmative duty on ALJs to ask the VE if the evidence that he or she has

provided ‘conflicts with [the] information provided in the DOT.’” Id. (quoting SSR

00-4p, 2000 WL 189704 at *4). “ALJs must also ‘obtain a reasonable explanation

for … apparent conflicts’ if the VEs evidence ‘appears to conflict with the DOT.’”

Id. (quoting SSR 00-4p, 2000 WL 189704, at *4.)




                                           18
 
                                          B

      As explained in detail above, it is not clear from the record that the ALJ

fulfilled his “affirmative duty” under SSR 00-4p to ask about and address potential

conflicts between (1) the VE’s testimony that a person with Simpson’s limitations

could work as a surveillance system monitor and (2) the provisions of the DOT and

SCO concerning the requirement of that job. The ALJ’s failure to clearly discharge

his duty of inquiry and analysis here is not harmless because “a potential conflict

actually exists [between the VE’s testimony and the relevant provisions of the DOT

and SCO], thereby undermining the reliability of the VE’s testimony and the ALJ’s

ability to rely upon it.” Goulette v. Comm’r of Soc. Sec., 2013 WL 2371695, at * 11

(E.D. Mich. May 30, 2013) (adopting report and recommendation that surveyed

cases within the Sixth Circuit addressing the harmless error test to be applied to a

failure to satisfy SSR 00-4p).

      The potential (if not clear) conflict between the VE’s testimony and the DOT

relates to the mental/cognitive requirements of the surveillance system monitor

position. The VE testified that a person with Simpson’s mental/cognitive limitations

– including the ability to handle only “simple” tasks and to make only “simple”

decisions – could function effectively as a surveillance system monitor. But the

DOT provides that the surveillance system monitor position requires Level 3

language and reasoning skills. These skills include the ability to “deal with problems


                                         19
 
involving several concrete variables in or from standardized situations”; the ability

to write reports and essays; and the ability to read novels, magazines, and

encyclopedias. DOT App’x C. As a number of federal courts have recognized, there

is a possible, if not actual, conflict between an RFC that limits an applicant to simple

tasks and simple instructions (like Simpson’s), on the one hand, and a position that

requires Level 3 language and reasoning skills (like those the DOT associates with

the surveillance monitor position), on the other hand. See Keller v. Berryhill, 2018

WL 6264813, at *4 (4th Cir., Nov. 29, 2018) (finding “an apparent conflict exists

between a limitation to short and simple instructions and Reasoning Development

Level 3 occupations”).7                                        Indeed, the SSA has drafted an “internal [SSA]



                                                            
7
    The court in Keller provided an overview of other circuits that also found a conflict:
                             Two other courts of appeals have reached the same
                             conclusion we reach today. In particular, the Ninth and
                             Tenth Circuits have determined that an apparent conflict
                             exists when a VE testifies that a claimant limited to simple
                             instructions and tasks can perform Reasoning
                             Development Level 3 jobs. See Buck v. Berryhill, 869
                             F.3d 1040, 1051 (9th Cir. 2017); Hackett v. Barnhart, 395
                             F.3d 1168, 1176 (10th Cir. 2005). Additionally, the
                             Eighth Circuit has concluded that a limitation to “simple,
                             concrete instructions” is “arguably inconsistent” with
                             Level 3 jobs. See Clay v. Barnhart, 417 F.3d 922, 931 (8th
                             Cir. 2005); see also Hillier v. Soc. Sec. Admin., 486 F.3d
                             359, 367 (8th Cir. 2007) (explaining that “tension exists
                             between” limitation to “simple, concrete instructions” and
                             Level 3 jobs). But see Renfrow v. Astrue, 496 F.3d 918,
                             920-21 (8th Cir. 2004) (concluding that no conflict existed
                                                                        20
 
memorandum” in which “the [SSA’s] Director for the Division of Field Procedures

advises Regional Chief ALJs that an apparent conflict exists between a limitation to

simple tasks and Reasoning Development Level 3 jobs.” 8 Id. Because there is a

potential, if not actual, conflict between the VE’s testimony that a person with

Simpson’s limitations could work as a surveillance system monitor and the DOT’s

description of the position as requiring Level 3 reasoning and language skills, the

ALJ’s reliance on the VE’s testimony without complying with SSR 00-4p was not a

harmless error.

              Finally, the Court rejects the Commissioner’s argument that Simpson waived

or forfeited his argument that the ALJ failed to comply with SSR 00-4p. The


                                                            
                             between no “complex technical work” restriction and
                             Level 3 jobs).
Id. at *4.
8
    The memorandum states:

                             DOT rating for General Education Development (GED).
                             We do not rely on these ratings to conclude whether a
                             claimant can perform a particular occupation when we cite
                             occupations that demonstrate the ability to do other work.
                             However, adjudicators should consider GED ratings that
                             may appear to conflict with the claimant’s RFC and the
                             cited occupation(s); for example, an occupation with a
                             GED reasoning level of 3 or higher for a claimant who is
                             limited to performing simple, routine, or unskilled tasks.
Soc. Sec. Mem. Ref. 09-2139, Dec. 28, 2009, available at
https://skilltran.com/pubs/ssa_2009_ElectronicReferences.pdf (emphasis
added).
                                                               21
 
Commissioner says Simpson waived the claim by failing to raise at the

administrative hearing before the ALJ the possibility of a conflict between the VE’s

testimony and his RFC. (See Comm’r’s Mot. Summ. J., ECF #11 at Pg. ID 1559.)

This Court joins the many other federal courts that have rejected this waiver

argument. See, e.g., Prochaska v. Barnhart, 454 F.3d 731, 735 (7th Cir. 2006);

Wright v. Colvin, 2014 WL 3546538, at *2 (E.D.N.C. July 14, 2014); Burton v.

Astrue, 2012 WL 1184425, at *4 (D. Me. Apr. 6, 2012) (report and

recommendation), adopted at 2012 WL 1415616 (D. Me. 2012 Apr. 24, 2012). In

Prochaska, the Seventh Circuit explained that a claimant’s failure to raise the

conflict issue at the hearing before the ALJ does not amount to a waiver of the issue

because SSR 00-4p “places the burden of making the inquiry on the ALJ.”

Prochaska, 454 F.3d at 735. This Court agrees.

                                           IV

       For the reasons stated above, IT IS HEREBY ORDERED that:

     Simpson’s Motion for Summary Judgment (ECF #10) is GRANTED to the
      extent that it seeks remand to the SSA for further proceedings and DENIED
      in all other respects (including to the extent that it seeks an order requiring the
      SSA to assign the matter to a different ALJ on remand). On remand, the ALJ
      shall conduct the inquiry required by SSR 00-4p; shall identify any potential
      or actual conflicts between the VE’s testimony and the applicable provisions
      of the DOT and SCO (identified above); and shall reconsider whether it is
      reasonable to rely on the VE’s testimony and whether a person with Simpson’s
      limitations can perform the job of surveillance system monitor.

     The Commissioner’s Motion for Summary Judgment (ECF #11) is DENIED.

                                           22
 
     Pursuant to Sentence Four of 42 U.S.C. § 405(g), this matter is REMANDED
      to the SSA for further proceedings consistent with this Opinion and Order.

       IT IS SO ORDERED.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE

Dated: March 19, 2019


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on March 19, 2019, by electronic means and/or
ordinary mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764




                                        23
 
